          Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 1 of 11

                                                                                   ·u·s . r,,,,.·t· :1.1.., r·COUR T
                                                                                   ri .   . l-•;J
                                                                                                    1 ,

                                                                                   v!S I R!CT OF Vr.:f~;"IO,•H
                              UNITED STATES DISTRJCT COURT                                       n: . :='.J
                                        FOR THE
                                  DISTRJCT OF VERMONT
                                                                                  211 211··i-,11
                                                                                   ~        ~0 IO ffi• I'O : {."'5

 SAMUEL KERSON,                                    )
                                                   )
         Plaintiff,                                )
                                                   )
         V.                                        )                Case No. 5:20-cv-202
                                                   )
 VERMONT LAW SCHOOL, INC.,                         )
                                                   )
         Defendant.                                )

               ORDER ON MOTION FOR A PRELIMINARY INJUNCTION
                                  (Doc. 6)

       Plaintiff Samuel Kerson seeks a preliminary injunction preventing Defendant Vermont

Law School ("VLS") from installing a permanent bani er of acoustic panels in front of two large

murals painted by Plaintiff and his assistants in 1993. (Doc. 6.)

       In seeking preliminary relief, Plaintiff must establish (a) i1Teparable haim and (b) either a

likelihood of success on the merits or sufficiently serious questions going to the merits to make

them a fair ground of litigation and a balance of hardships tipping decidedly toward the party

requesting the preliminary relief. Citigroup Glob. Markets, Inc. v. VCG Special Opportunities

Master Fund Ltd., 598 F.3d 30, 35-38 (2d Cir. 2010) (citing Jackson Dairy, Inc. v. HP. Hood &

Sons, Inc., 596 F,2d 70, 73 (2d Cir. 1979)). Both formulations require Plaintiff to make an initial

showing that he is likely to prevail or, at least, that the outcome is seriously in dispute.

       In this case, the statute on which Plaintiff relies-the Visual Artist Rights Act, 17 U .S.C.

§ 106A et seq.-does not provide the protection he seeks against VLS's intended course of

action. Without a legal basis for the relief he seeks, Plaintiff cannot demonstrate either a

likelihood of success on the merits or a serious question going to the merits. For this reason, the

court denies the motion for a preliminary injunction.
            Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 2 of 11




       The relevant facts are not in dispute.

I.     Creation of the Murals

       In 1993, the artist Samuel Kerson, assisted by other artists and community members,

including school children, painted two large murals on the walls of Chase Hall at Vermont Law

School ("VLS.") (Doc. 1 ,r,r 18-20.) The murals depict the evils of slavery and the role of

Vermont citizens in supporting the Underground Railroad. The work consists of two

monumental panels, each 8 feet by 24 feet, painted in acrylic medium directly onto the sheetrock.

Each panel contains four scenes. The first panel is entitled Slavery. The scenes depict the capture

of people in Africa; their sale in the United States; slave labor; and a slave insurrection.

(Doc. 6-2 at 7.) The second panel is entitled Liberation. (Id. at 8.) The four scenes include

images of Harriet Beecher Stowe, John Brown and Frederick Douglas; Harriet Tubman arriving

in Vermont; South Royalton residents sheltering refugee slaves; and Vermonters providing

assistance to escaped slaves. The figures are painted in a style similar to animation that

exaggerates features of the human figures. A reproduction of the murals is attached to this order.

       A.      Student Complaints and the Decision to Remove the Murals from View

       Over time VLS has received increasing numbers of complaints from students, both Black

and white, concerning the murals. VLS has submitted a declaration from Associate Dean Shirley

Jefferson about her experience in counseling students about their concerns. Students have spoken

to her about the "cartoonish" depiction of the enslaved African people, particularly their faces.

Students expressed complaints in 2013 at a meeting of the VLS Diversity Committee which

Dean Jefferson chairs. Following complaints in 2014, VLS attached plaques to the wall




                                                  2
          Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 3 of 11




"explaining the purpose of the mural and its intent to depict the shameful history of the slavery

as well as Vermont's role in the Underground Railway." (Doc. 11-2 ~ 6.)

       Between 2013 and the spring of 2020, Dean Jefferson heard additional complaints. She

advised students to ignore the murals and focus on their studies. Following the death of George

Floyd in early 2020, however, she realized that she "could no longer urge the students to

overlook what the mural's presence said about the atmosphere at VLS for students of color."

(Doc. 11-2 at 8.) She and VLS President Thomas McHenry agreed that the murals should be

removed. Their decision coincided with a student petition calling for the removal of the murals.

(See Doc. 11-4.)

       On August 5, 2020, President McHenry sent Mr. Kerson a letter notifying him of the

school's intent to remove or cover the murals permanently. (Doc. 6-4.) President McHenry gave

Mr. Kerson the opportunity to remove the murals himself and offered to return full ownership to

him. This lawsuit followed.

       The murals are currently covered by a tarpaulin. The two sides agree that the sheetrock

cannot be removed without damaging the murals. VLS proposes to cover the murals permanently

by building a frame which will support acoustic panels. The panels will permanently conceal the

murals from view. Neither the frame nor the panels will actually touch the murals. In Plaintiff's

counsel's expression, the murals will be entombed within Chase Hall-still in existence but

impossible to see.

       Public response to VLS's decision has been mixed. Plaintiff has provided statements

from students and others who object to the removal of the murals from view. (See Doc. 14-1.)




                                                 3
           Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 4 of 11




II.     The Visual Artist Rights Act, 17 U.S.C. §§ 106A, 113

        The protection of the reputational interest of the artist in the attribution and integrity of

his or her work was first recognized in European law. This interest is often described as one of

moral right. "The rights spring from a belief that an artist in the process of creation injects his

spirit into the work and that the artist's personality, as well as the integrity of the work, should

therefore be protected and preserved." Carter v. Helmsley-Spear, Inc., 71 F.3d 77 (2d Cir. 1995).

Article 6bis of the Berne Convention for the Protection of Literary and Artistic Works gave

explicit protection to the artist's moral right:

        Independently of the author's economic rights, and even after the transfer of the
        said rights, the author shall have the right to claim authorship of the work and to
        object to any dist01iion, mutilation or other modification of, or other derogatory
        action in relation to, the said work, which would be prejudicial to his honor or
        reputation.

Berne Convention for the Protection of Literary and Artistic Works mi. 6bis, July 14, 1967,

11850 U.N.T.S. 828. In 1988, the United States joined the Berne Convention in order to improve

international copyright protection for American authors and artists. The Senate action acceding

to the Convention excluded the doctrine of moral rights from the legal principles accepted by the

Unites States in joining the convention. See Senate Rep01i No. 100-352 (1988).

        In 1990, Congress passed the Visual A1iist Rights Act, 17 U.S.C. §§ 106A and 113(d)

("VARA"). It forms part of the Copyright Act, 17 U.S.C. § 101 et seq., which establishes the

legal framework in American law for the protection of visual art and literature. In contrast to

other provisions of the Copyright Act that protect the artist's economic interests, the VARA

protects the reputational interest of the artist. The VARA "is analogous to Article 6bis ... , but its

coverage is more limited." Quality King Distributors, Inc. v. L 'anza Research Intern., Inc., 523

U.S. 135, n.21 (1998).



                                                   4
            Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 5 of 11




          The VARA follows the Berne Convention in protecting the identity of the artist as the

creator of the work as well as providing protection against alteration or destruction. "With

numerous exceptions, VARA grants three rights: the right of attribution, the right of integrity

and, in the case of works of visual art of' recognized stature,' the right to prevent destruction."

Carter, 71 F.3d at 83. Protection is limited to the lifetime of the artist and is not transferable to

others.

          The two rights which Plaintiff seeks to protect in this case concern integrity and the threat

of destruction of the murals. "The right of integrity 'allows the author to prevent any deforming

or mutilating changes to his work."' Massachusetts Museum ofContempora,y Art Foundation,

Inc. v. Buchel, 593 F.3d 38 (1st Cir. 2010) (quoting Carter, 71 F.3d at 81). Destruction for

purposes of the VARA "is defined as 'to tear down or break up.'" Board of Managers ofSoho

Intern. Arts Condominium v. City ofNew York, No. 0l-cv-1226-dab, 2005 WL 1153752, at *3

(S.D.N.Y. 2005) (quoting American Heritage Dictionary of the English Language (4th ed. 2000).

The provisions relevant to this dispute are 17 U.S.C. §§ 106A(a)(3), (c) and 113(d).

          Section I 06A(a)(3)(A) gives an artist the right to take legal action "to prevent any

intentional distortion, mutilation, or other modification of that work which would be prejudicial

to his or her honor or reputation .... " Subsection 106A(a)(3)(B) extends the protection of the

Act to "prevent any destruction of a work of recognized statute, and any intentional or grossly

negligent destruction of that work .... "

          VARA contains exceptions not directly relevant here. These include the modification of

an artwork through the passage of time or the inherent nature of the materials and modification

due to conservation or the conditions of public presentation such as lighting and placement as

well as the exclusion of reproductions. 17 U.S.C. § I 06A(c)(1 )-(2). An artist may waive the



                                                    5
            Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 6 of 11




protections of VARA. Id. § l 06A( e). Adve1iising materials and works for hire are also excluded.

Pollara v. Seymour, 344 F.3d 265 (2d Cir. 2003).

       A.        The Exception for Artwork Incorporated Into a Building

       Section 113(d) creates specific rights for works such as murals which are "incorporated

in or made part of a building in such a way that removing the work from the building will cause

the destruction, distmiion, mutilation, or other modification of the work ... " 17 U.S.C. § 113(d).

Such works are not protected by the VARA if the artist consented to the installation of the work

before the effective date of the VARA (June 1, 1991) or if the aiiist and owner of the building

executed a waiver "that specifies that installation of the work may subject the work to

destruction, distmiion, mutilation, or other modification, by reason of its removal.

Id. § 113(d)(l)(B). For works installed after the effective date of the VARA and in the absence

of a waiver, the VARA distinguishes between works which can be removed without harm to the

aiiwork and those which will be damaged. If a work can be safely removed, the owner is

required to notify the artist and permit a 90-day period for removal. If the work cannot be

removed without damage-as here-it is subject to the same protections afforded a painting or

other artwork.

       The comi applies§ l 13(d) to this case as follows. First, the work was created after the

effective date of the VARA and it was not the subject of a waiver. The VARA applies. It is not a

work which can be safely removed. It is painted on sheetrock which is easily damaged. Neither

party contends that the two large panels can be removed safely. The 90-day warning period and

right to remove do not apply. Instead, the murals are subject to VARA protection in the same

manner as any other work of aii which is not incorporated into the building.




                                                 6
            Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 7 of 11




III.    Plaintiff's Claim

       Plaintiff contends that the VARA protects the murals from concealment behind acoustic

panels because that treatment represents a modification or destruction of the work. Defendant

responds that the VARA imposes no duty on VLS to continue to display the murals. So long as

the panels are not damaged, they may be removed from public view in the same manner that a

canvas or sculpture may be removed from display.

       The court applies familiar principles of statutory construction in determining the scope of

protection afforded by the VARA. These principles send us to the words of the statute. Only if

these are ambiguous is there need for further interpretation.

       A.       The Murals are Works of Recognized Stature

       The first issue is whether the murals are works of recognized stature subject to protection

against destruction by 17 U.S.C. § 106A(a)(3)(B). If they are not, then the only protection is

protection of "intentional distortion, mutilation, or other modification ... prejudicial to [the

miist's] honor or reputation." 17 U.S.C. § 106A(a)(3)(A). For purposes of preliminary relief, the

court is satisfied that the murals qualify as works of recognized stature.

       Plaintiff has provided evidence that the murals have been reviewed in the Christian

Science Monitor and the Boston Globe. (See Doc. 6-3.) The review in the Monitor, dated

September 27, 1993, described the painstaking design and execution of the murals as well as the

completed effect: "Kerson's style is heavily symbolic, with exaggerated human figures that burst

with energy. The colors are piercingly bright, the result of special blended acrylics." (Doc. 6-3

at 3.) The review is entirely favorable and praised VLS for "welcom[ing] the mural and its theme

of injustice thwarted. The miist's political aims-to provoke questions and discussion through

his painting-were right at home there." (Id. at 4.)



                                                  7
           Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 8 of 11




         The review in the Boston Globe, dated July 18, 1993, focused on the social message of

the murals. "The mural is a tool for examining the connections between the struggle of black

Americans and women's suffrage." (Doc. 6-3 at 5.) The reviewer drew connections between the

murals and the works of the great Mexican muralists Diego Rivera and Jose Clemente Orozco.

         Turning to more contemporary sources, Plaintiff has supplied a declaration from the Hon.

Marilyn Skoglund, who has played a prominent role in the exhibition of art in Vermont in recent

decades. (Doc. 6-6.) Justice Skoglund states that the murals "demonstrate Sam [Kerson's] stature

as an accomplished and important Vermont artist. I believe that the subject matter remains as

vital and important today as when the mural was installed 25 years ago, perhaps more so." (Doc.

6-6 at 2.) Plaintiff has also provided a declaration from David Schutz, Vermont's State Curator.

Mr. Schutz states that "the murals are important works that show the miist at his best." (Doc. 6-7

at 2.)

         VLS has provided no contrary evidence on the issue of "recognized stature."

         Plaintiffs evidence, including reviews in major newspapers and the assessment of two

witnesses with experience in selecting and exhibiting visual art, demonstrate "not only the

work's artistic merit but also that it has been recognized as having such merit." Scott v. Dixon,

309 F. Supp. 2d 395 (E.D.N.Y. 2004); see also Castillo v. G&M Realty L.P., 950 F.3d 155, 166

(2d Cir. 2020) (holding that " a work is ofrecognized stature when it is one of high quality,

status, or caliber that has been acknowledged as such by a relevant community," which "will

typically be the artistic community, comprising mi historians, mi critics, museum curators,

gallerists, prominent artists, and other experts"). The court concludes that Plaintiff is likely to

succeed at trial in establishing that the murals are works of recognized stature subject to the

VARA's protection against destruction.



                                                   8
             Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 9 of 11




       B.        Concealment Behind the Acoustic Panels is Not Prohibited by the VARA.

       The second issue is whether the concealment of the murals behind acoustic panels is an

act of modification or destruction barred by the VARA. The question has two aspects. The first is

whether, as a matter of art conservancy, placing the murals behind the acoustic panels will cause

the work to deteriorate. Prior to the preliminary injunction hearing, the court required VLS to

furnish a detailed explanation, including a sketch, of the design and installation of the acoustic

panels and their supporting frame. (See Doc. 13-2.) Neither the frame nor the panels will touch

the murals. Through counsel, Plaintiff has expressed concern that placing the murals behind a

fixed wall without air circulation might cause the sheetrock to deteriorate, but he has provided no

support for such an asse1iion. For purposes of the preliminary injunction, the comi concludes that

there is no evidence that physical deterioration will result from concealing the murals behind a

fixed wall of acoustic panels.

       The second issue is whether concealing the murals is a form of modification or

destruction which is prohibited by the VARA. Plaintiff contends that the act of walling the

murals away from public view will damage his standing and reputation-exactly the type of

injury which the VARA seeks to prevent. VLS responds that mi is frequently removed from

exhibition and the law school has no obligation to continue to display mi which offends viewers,

including the law students who have complained for years about its depiction of Black bodies

and faces.

       To resolve this issue the comi turns to the conventional meanings of the words in the

statute. Both "modify" and "destroy" are words in common usage with distinct meanings.

Modify means to alter or change an object. It does not mean to conceal it from view.

Concealment may be a consequence of modification-as when camouflage is applied to a



                                                  9
         Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 10 of 11




vehicle-but it is an act separate from modification. We might tell a child to hide as part of a

game, but we would not tell her to modify herself from view. In the context of artwork,

modification means alteration of the physical art object. In the limited case law available

concerning the VARA, an owner's decision to conceal a work does not constitute modification

or mutilation. See Massachusetts Museum of Contemporary Art Foundation, 593 F.3d at 62 ("In

our view, a finding that the Museum's covering of the installation constituted an intentional act

of distortion or modification of [the artist's] aiiistic creation would stretch VARA beyond

sensible boundaries."); cf Tobin v. The Rector, No. 17 CIV. 2622 (LOS), 2017 WL 5466705, at

*5 (S.D.N.Y. Nov. 14, 2017) ("[r]elocating ... does not by itself constitute dist01iion, mutilation

or modification under VARA."), aff'd sub nom on other grounds, Tobin v. Rector, Church-

Wardens, & Vestrymen of Trinity Church, 735 F. App'x 32 (2d Cir. 2018).

        Destroy is an easier word to define in the context of the VARA. It means to damage in

an irreparable fashion as in burning, tearing or discarding an artwork. It does not mean to remove

from display or to place in storage. In this case, VLS intends to withdraw the murals from

exhibition-permanently-but they continue to exist and cannot reasonably be considered to

have been destroyed. See English v. BFC&R E. 11th St. LLC, No. 97-cv-7446 (HB), 1997 WL

746444, at *6 (S.D.N.Y. Dec. 3, 1997) (rejecting the argument that permanently "obliterating a

visual artwork from view [via construction] is the equivalent of destroying it"), ajf'd sub nom. on

other grounds, English v. BFC Partners, 198 F.3d 233 (2d Cir. 1999). Interior walls are rarely

permanent. Ce1iainly the wall designed in this case is not. If VLS changes its mind and decides

to restore the murals to view during the period of protection afforded by VARA, they will remain

unchanged and available for that purpose.




                                                 10
          Case 5:20-cv-00202-gwc Document 20 Filed 03/10/21 Page 11 of 11




       Because the VARA is explicit in the actions which it prohibits, the court concludes that

Plaintiff is unlikely to prevail in his effo11 to extend the protection of the Act to additional acts

not expressly addressed. The Berne Convention provides a contrasting approach. It authorizes

the ai1ist to object to "any distortion, mutilation or other modification of, or other derogatory

action in relation to, the said work, which would be prejudicial to his honor or reputation."

Berne Convention ai1. 6bis(l ), 11850 U.N.T.S. at 235 (emphasis added). Concealing a pair of

murals behind a permanent wall may qualify as "derogatory action." It is a statement that the

murals no longer merit a place within the law school community. But Congress did not enact the

Berne Convention. It chose to implement more limited protections which do not prohibit the

actions proposed by VLS.

       The com1 concludes that Plaintiff is unlikely to succeed on the merits in this case.

Plaintiff is unlikely to obtain a final judgment from this court enjoining the construction of the

wall of acoustic panels because the language of the VARA does not include a protection against

concealment or removal from display of artworks by the owner. For this reason, the com1 denies

the motion for a preliminary injunction. It is unnecessary to consider the remaining element of
                                                                                                        +-

irreparable harm.

                                              Conclusion

        The motion for preliminary injunction is DENIED.

        Dated at Rutland, in the Dish·ict of Vermont, this 10~ ay    ~

                                                                Geoffrey W. Crawford, Chief Judge
                                                                United States District Com1




                                                   11
